DETAILED ACTION
Claims 1 – 20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Objections
Claim 15 is objected to because of the following informalities:  in line 3 “a pair of first holding arm” should be plural.  Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 9-17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,069,500. Although the claims at issue are not identical, they are not patentably distinct from each other because if the instant claim are infringed the patented claims of US 10,069,500 would be infringed as well:

Instant claim 1:
A resonance device comprising: (See at least patented claims 1, 7 and 13)
a platform; (See at least patented claims 1, 7 and 13)
a resonator including a vibrator and at least one first holding arm that connects the vibrator to the platform such that a first groove extends around the vibrator; (See at least patented claim 1 where the beams are necessarily defined by spaces/gaps/grooves/cavity which the platform is within; see also patented claims 7 and 13 where the resonator is coupled to the platform by at least a pair of anchor beams and where the platform is in a cavity.)
a sensor including a measurement portion configured to measure temperature; and (See at least patented claims 1, 7 and 13)
at least one heater disposed on the platform, (See at least patented claims 1, 7 -teaching that the heater(s) are disposed on the arm(s) of the resonator which may be construed as part of the platform- and 13)
wherein a second groove extends between the measurement portion and the at least one heater. (See at least patent claim 1 which reads on this limitation in at least some configurations; See also at least patented claims 7 and 13 where at least one heater -a pair is recited one on each support beam- is across the platform from the heater as recited)

Regarding instant claims 2-6, 9-17 and 20:
2. – See patented claims 1, 7 and 13
3. – See patented claims 7 and 13
4. – See patented claim 4
5-6. – See patented claim 9 regarding general symmetry of the device
9. – See patented claims 1, 7 and 13 regarding a cavity with the arms thereacross
10. – See patented claims 1, 7 and 13
11. – See patented claim 6
12. – See patented claims 13 and 15
13. – See patented claim 9 regarding general symmetry of the device
14. – See patented claim 6
15. – See patented claims 1, 7 and 13
16-17. – See patented claim 9 regarding general symmetry of the device
20. – See patented claim 6

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schoepf et al. (US 20100315179; hereinafter Schoepf) in view of Lutz et al. (US 20050242904; hereinafter Lutz).

Regarding claim 1, Schoepf teaches a resonance device (abstract) comprising: 
a platform (110 with constituent components/portions; see fig. 2); 
a resonator (102/502; see figs. 2 and 5 respectively) including a vibrator (at least transducers 303a/303b; [0026] “transducers (e.g., transducers 303a and 303b in FIG. 3C) may actuate and detect vibration of the mechanical resonating structures.”) and at least one first holding arm (at least 202a; see fig. 2; see also 202b) that connects the vibrator to the platform  (see fig. 2 showing this configuration) such that a first groove (at least gap 111; see fig. 2) extends around the vibrator (see fig. 2 showing that the gap 111 extends around the vibrator which is on resonator 102 – see at least [0026]); 
a sensor including a measurement portion configured to measure temperature (at least temperature sensor 106 – [0020] “The device 100 includes a mechanical resonating structure 102, which itself includes a heating element 104, a temperature sensor 106”; [0029] “Either or both of the heating element and temperature sensor may be on a vibrating portion of the mechanical resonating structure”; see also temperature sensor 122 as shown in fig. 1); and 
at least one heater disposed on the platform (at least heater 104 – [0020] “The device 100 includes a mechanical resonating structure 102, which itself includes a heating element 104”; [0029] “Either or both of the heating element and temperature sensor may be on a vibrating portion of the mechanical resonating structure and/or a fixed portion of the mechanical resonating structure.”; see fig. 2), wherein [] groove extends between the measurement portion and the at least one heater (see [0029] which teaches that the heater may be on the vibrating portion and that the temperature sensor may be on the non-vibrating portion which is separated from the vibrating portion by the groove/gap 111 in view of fig. 2).
Schoepf does not directly and specifically state that the groove/gap includes a second groove.
However, Lutz teaches a resonator which may have heater(s) and temperature sensor(s) incorporated therein ([0087] “at least a second temperature sensor, disposed in the resonator” and [0086] teaching regarding resistive heating of the beam(s)) where the structure has multiple gaps/grooves (see at least figs. 5 and 6) and where the “second temperature sensor, disposed in the resonator, which measures, for example, the temperature of the substrate distant from the heating element(s) or sufficiently disposed therefrom such that the heating element(s) do not prevent the sensor from detecting, sampling and/or measuring the temperature of the substrate” ([0087]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the groove/gap between the heater and temperature sensor of Schoepf with the specific knowledge of using the multiple grooves/gaps and knowledge of separating/insulating the temperature sensor(s) from the heater(s) of Lutz. This is because Schoepf teaches that the temperature sensor and heater may be insulated from one another (see [0030] of Schoepf) as does Lutz ([0087] of Lutz). This is important in order to allow for the temperature sensor to measure a desired temperature rather than the temperature of the heater or a temperature strongly affected by the heater (see at least [0029-30] of Schoepf teaching regarding such separation/insulation).

Regarding claim 2, Schoepf teaches that the sensor further includes at least one second holding arm (at least 202b; see fig. 2) that connects the measurement portion to the platform such that the second groove extends around the measurement portion (see fig. 2 in view of [0020] and [0029]).

Regarding claim 3, Schoepf teaches that the at least one first holding arm and the at least one second holding arm are disposed adjacent to the heater (see fig. 2 showing such adjacency to both the platform and resonating structure which may have the heater – see [0029] and [0020] teaching that the heater may be on the vibrating or non-vibration portions of the platform both of which are adjacent to the anchors/arms).

Regarding claim 4, Schoepf teaches that the at least one first holding arm and the at least one second holding arm comprise a same number of respective holding arms as each other (fig. 2 shows that this number may be 1; further, see also [0021] “any number of anchors (e.g., two or more), may be used”).

Regarding claim 5, Schoepf lacks direct and specific teaching that the vibrator and the at least one first holding arm collectively have a shape that is analogous to a collective shape of the measurement portion and the at least one second holding arm.
However, Schoepf does disclose that the device is symmetrical (see fig. 2 showing multiple axes of symmetry between sides of the resonator structure; see [0029-30]) and that the device and constituent portions may have a variety of sizes and shapes ([0028]; see also [0030] and [0033-34]) 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the symmetrical device having design indicated shaping of Schoepf with the specific analogous shapes as claimed here.  This is because one of ordinary skill in the art would have expected analogous shapes to be one of several straightforward ways of providing a suitable working device because symmetry allows for simplifying the construction and measurements of and from the device. 

Regarding claim 6, Schoepf lacks direct and specific teaching that the vibrator and the at least one first holding arm collectively have a shape that is congruent to a collective shape of the measurement portion and the at least one second holding arm.
However, Schoepf does disclose that the device is symmetrical (see fig. 2 showing multiple axes of symmetry between sides of the resonator structure; see [0029-30]) and that the device and constituent portions may have a variety of sizes and shapes ([0028]; see also [0030] and [0033-34]) 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the symmetrical device having design indicated shaping of Schoepf with the specific congruent shapes as claimed here.  This is because one of ordinary skill in the art would have expected congruent shapes to be one of several straightforward ways of providing a suitable working device because symmetry allows for simplifying the construction and measurements of and from the device. 

Regarding claim 7, Schoepf teaches that the resonator has an identical thermal time constant as the sensor ([0028] teaches that the sensor and resonator may be of the same material -i.e. the same material attributes including thermal time constant - which is doped for temperature sensitivity; see also claim 17).

Regarding claim 8, Schoepf teaches that the resonator has an identical thermal capacity and thermal resistance as the sensor ([0028] teaches that the sensor and resonator may be of the same material -i.e. the same material attributes including thermal capacity and thermal resistance - which is doped for temperature sensitivity; see also claim 17).

Regarding claim 9, Schoepf teaches that the first groove is disposed between the resonator and the platform to form a gap therebetween (see fig. 2 showing such gap), such that the first groove completely surrounds the resonator except where the at least one first holding arm connects the resonator to the platform (see fig. 2 showing this configuration).

Regarding claim 10, Schoepf lacks teaching that the second groove is disposed between the measurement portion and the platform to form a gap therebetween, such that the second groove completely surrounds the measurement portion except where the at least one second holding arm connects the measurement portion to the platform.
However, Lutz teaches a resonator which may have heater(s) and temperature sensor(s) incorporated therein ([0087] “at least a second temperature sensor, disposed in the resonator” and [0086] teaching regarding resistive heating of the beam(s)) where the structure has multiple gaps/grooves (see at least figs. 5 and 6) and where the “second temperature sensor, disposed in the resonator, which measures, for example, the temperature of the substrate distant from the heating element(s) or sufficiently disposed therefrom such that the heating element(s) do not prevent the sensor from detecting, sampling and/or measuring the temperature of the substrate” ([0087]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the groove/gap between the heater and temperature sensor of Schoepf with the specific knowledge of using the multiple grooves/gaps and knowledge of separating/insulating the temperature sensor(s) from the heater(s) of Lutz. This is because Schoepf teaches that the temperature sensor and heater may be insulated from one another (see [0030] of Schoepf) as does Lutz ([0087] of Lutz). This is important in order to allow for the temperature sensor to measure a desired temperature rather than the temperature of the heater or a temperature strongly affected by the heater (see at least [0029-30] of Schoepf teaching regarding such separation/insulation).
Further it has been held that mere duplication of the essential working parts (here a second groove/gap) of a device involves only routine skill in the art (see MPEP 2144.04 (VI-B)).

Regarding claim 11, Schoepf teaches that the measurement portion is a region extending around a thin-film resistance and has a rectangular contour that extends in a width and length direction of the platform (see at least fig. 4, element 406 showing such a configuration; see also [0023]).

Regarding claim 12, Schoepf teaches that the platform comprises a rectangular shape (see at least fig. 4) 
Schoepf lacks direct and specific teaching that the at least one heater comprises a pair of heaters extending parallel to respective opposing sides of the platform.
However, Schoepf does disclose heater extension parallel to respective side of the structure and use of multiple traces for the heater (see fig. 4, element 404 in view of [0033] teaching that heating elements may be formed by one or more areas of metal/doped regions etc.).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the heaters having edge parallel design and multiple traces/doped regions of Schoepf with the specific pair as claimed here. This is because one of ordinary skill in the art would have expected pairs of traces/doped regions to be one of several straightforward ways of providing a suitable temperature to the device and allows for simplifying the construction and measurements of and from the device. 

Regarding claim 13, Schoepf lacks direct and specific teaching that the resonator and the sensor are symmetrically disposed relative to each other and between the pair of heaters.
However, Schoepf does disclose that the device is symmetrical (see fig. 2 showing multiple axes of symmetry between sides of the resonator structure; see [0029-30]) and that the device and constituent portions may have a variety of sizes and shapes ([0028]; see also [0030] and [0033-34]) 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the symmetrical device having design indicated shaping of Schoepf with the specific congruent shapes as claimed here.  This is because one of ordinary skill in the art would have expected congruent shapes to be one of several straightforward ways of providing a suitable working device because symmetry allows for simplifying the construction and measurements of and from the device. 

Regarding claim 14, Schoepf teaches that the at least one first holding arm extends in a direction perpendicular to a lengthwise direction of the pair of heaters (see fig. 4 in view of fig. 2 showing this directional; see fig. 4, element 404 in view of [0033] teaching that heating elements may be formed by one or more areas of metal/doped regions etc.).

Regarding claim 15, Schoepf teaches a resonance device (abstract) comprising: 
a platform (110 with constituent components/portions; see fig. 2); 
a resonator (102/502; see figs. 2 and 5 respectively) including a vibrator (at least transducers 303a/303b; [0026] “transducers (e.g., transducers 303a and 303b in FIG. 3C) may actuate and detect vibration of the mechanical resonating structures.”) and a pair of first holding arm (at least 202a; see fig. 2; see also [0021] “any number of anchors (e.g., two or more), may be used”) that connect the vibrator to the platform (see fig. 2 showing this configuration) with a first groove (at least gap 111; see fig. 2) extending around the vibrator (see fig. 2 showing that the gap 111 extends around the vibrator which is on resonator 102 – see at least [0026]); 
a temperature sensor at least temperature sensor 106 – [0020] “The device 100 includes a mechanical resonating structure 102, which itself includes a heating element 104, a temperature sensor 106”; [0029] “Either or both of the heating element and temperature sensor may be on a vibrating portion of the mechanical resonating structure”; see also temperature sensor 122 as shown in fig. 1) including a pair of second holding arms (at least 202b; see fig. 2; see also [0021] “any number of anchors (e.g., two or more), may be used”) that connect the temperature sensor to the platform (see at least fig. 2),
at least one heater disposed on the platform (at least heater 104 – [0020] “The device 100 includes a mechanical resonating structure 102, which itself includes a heating element 104”; [0029] “Either or both of the heating element and temperature sensor may be on a vibrating portion of the mechanical resonating structure and/or a fixed portion of the mechanical resonating structure.”; see fig. 2) [], 
wherein [] groove is disposed between the temperature sensor and the at least one heater to reduce heat conductance to the temperature sensor (see [0029] which teaches that the heater may be on the vibrating portion and that the temperature sensor may be on the non-vibrating portion which is separated from the vibrating portion by the groove/gap 111 in view of fig. 2).
Schoepf does not directly and specifically state regarding a second groove extending around the temperature sensor.
However, Lutz teaches a resonator which may have heater(s) and temperature sensor(s) incorporated therein ([0087] “at least a second temperature sensor, disposed in the resonator” and [0086] teaching regarding resistive heating of the beam(s)) where the structure has multiple gaps/grooves (see at least figs. 5 and 6) and where the “second temperature sensor, disposed in the resonator, which measures, for example, the temperature of the substrate distant from the heating element(s) or sufficiently disposed therefrom such that the heating element(s) do not prevent the sensor from detecting, sampling and/or measuring the temperature of the substrate” ([0087]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the groove/gap between the heater and temperature sensor of Schoepf with the specific knowledge of using the multiple/second grooves/gaps and knowledge of separating/insulating the temperature sensor(s) from the heater(s) of Lutz. This is because Schoepf teaches that the temperature sensor and heater may be insulated from one another (see [0030] of Schoepf) as does Lutz ([0087] of Lutz). This is important in order to allow for the temperature sensor to measure a desired temperature rather than the temperature of the heater or a temperature strongly affected by the heater (see at least [0029-30] of Schoepf teaching regarding such separation/insulation).

Regarding claim 16, Schoepf lacks direct and specific teaching that the vibrator and the pair of first holding arms collectively have a shape that is analogous to a collective shape of the temperature sensor and the pair of second holding arms.
However, Schoepf does disclose that the device is symmetrical (see fig. 2 showing multiple axes of symmetry between sides of the resonator structure; see [0029-30]) and that the device and constituent portions may have a variety of sizes and shapes ([0028]; see also [0030] and [0033-34]) 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the symmetrical device having design indicated shaping of Schoepf with the specific analogous shapes as claimed here.  This is because one of ordinary skill in the art would have expected analogous shapes to be one of several straightforward ways of providing a suitable working device because symmetry allows for simplifying the construction and measurements of and from the device. 

Regarding claim 17, Schoepf lacks direct and specific teaching that the vibrator and the pair of first holding arms collectively have a shape that is congruent to a collective shape of the temperature sensor and the pair of second holding arms.
However, Schoepf does disclose that the device is symmetrical (see fig. 2 showing multiple axes of symmetry between sides of the resonator structure; see [0029-30]) and that the device and constituent portions may have a variety of sizes and shapes ([0028]; see also [0030] and [0033-34]) 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the symmetrical device having design indicated shaping of Schoepf with the specific congruent shapes as claimed here.  This is because one of ordinary skill in the art would have expected congruent shapes to be one of several straightforward ways of providing a suitable working device because symmetry allows for simplifying the construction and measurements of and from the device. 

Regarding claim 18, Schoepf teaches that the resonator has an identical thermal time constant as the temperature sensor ([0028] teaches that the sensor and resonator may be of the same material -i.e. the same material attributes including thermal time constant - which is doped for temperature sensitivity; see also claim 17).

Regarding claim 19, Schoepf teaches that the resonator has an identical thermal capacity and thermal resistance as the temperature sensor ([0028] teaches that the sensor and resonator may be of the same material -i.e. the same material attributes including thermal capacity and thermal resistance - which is doped for temperature sensitivity; see also claim 17).

Regarding claim 20, Schoepf teaches that the temperature sensor comprises a measurement portion that is a region extending around a thin-film resistance and has a rectangular contour that extends in a width and length direction of the platform (see at least fig. 4, element 406 showing such a configuration; see also [0023]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
See especially:
Donnay et al (US 20120305542); abstract and figs. 5B, 8, and 15.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP L COTEY/Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/Primary Examiner, Art Unit 2855